UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 6/30/12 (Unaudited) COMMON STOCKS (95.8%) (a) Shares Value Aerospace and defense (2.1%) Bombardier, Inc. Class B (Canada) 340,100 $1,342,896 Embraer SA ADR (Brazil) 66,600 1,766,898 European Aeronautic Defense and Space Co. NV (France) 73,403 2,603,061 MTU Aero Engines Holding AG (Germany) 9,804 719,853 Auto components (0.7%) Continental AG (Germany) 24,229 2,019,710 Automobiles (3.0%) Bayerische Motoren Werke (BMW) AG (Germany) 31,457 2,279,308 Brilliance China Automotive Holdings, Inc. (China) (NON) 838,000 737,770 Dongfeng Motor Group Co., Ltd. (China) 460,000 717,104 Fiat SpA (Italy) (NON) 120,401 609,239 Nissan Motor Co., Ltd. (Japan) 397,400 3,763,656 Porsche Automobil Holding SE (Preference) (Germany) 22,975 1,144,053 Beverages (2.8%) Anheuser-Busch InBev NV (Belgium) 113,152 8,796,747 Biotechnology (2.2%) Biotest AG-Vorzugsaktien (Preference) (Germany) 15,641 743,717 Grifols SA ADR (Spain) (NON) (S) 624,171 5,992,042 Capital markets (0.8%) Ashmore Group PLC (United Kingdom) 434,555 2,384,741 Chemicals (3.7%) BASF SE (Germany) 38,674 2,687,403 Lanxess AG (Germany) 34,601 2,182,590 Syngenta AG (Switzerland) 11,429 3,901,669 Tronox, Ltd. Class A (NON) 9,500 1,146,840 Uralkali (Russia) (NON) 211,830 1,622,883 Commercial banks (6.0%) Australia & New Zealand Banking Group, Ltd. (Australia) 67,442 1,531,007 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 103,592 746,624 Barclays PLC (United Kingdom) 617,882 1,581,650 China Construction Bank Corp. (China) 3,617,000 2,493,827 Kasikornbank PCL NVDR (Thailand) 206,100 1,056,789 Mitsubishi UFJ Financial Group, Inc. (Japan) 576,300 2,758,052 Sberbank of Russia ADR (Russia) (NON) 307,937 3,349,567 Standard Chartered PLC (United Kingdom) 204,170 4,451,078 UniCredit SpA (Italy) (NON) 139,400 528,223 Communications equipment (1.4%) Qualcomm, Inc. 28,900 1,609,152 Telefonaktiebolaget LM Ericsson Class B (Sweden) 295,699 2,698,230 Computers and peripherals (0.6%) Apple, Inc. (NON) 3,000 1,752,000 Construction and engineering (1.1%) Chiyoda Corp. (Japan) 199,000 2,437,930 Daelim Industrial Co., Ltd. (South Korea) 13,394 1,071,576 Diversified financial services (3.0%) BM&F Bovespa SA (Brazil) 249,300 1,272,255 Citigroup, Inc. 72,500 1,987,225 ING Groep NV GDR (Netherlands) (NON) 380,132 2,564,685 ORIX Corp. (Japan) 38,900 3,620,746 Diversified telecommunication services (0.6%) China Unicom Hong Kong, Ltd. (China) 600,000 753,801 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 17,400 808,442 Ziggo NV (Netherlands) (NON) 8,436 269,710 Electrical equipment (1.7%) Mitsubishi Electric Corp. (Japan) 325,000 2,708,727 Schneider Electric SA (France) 46,767 2,605,796 Electronic equipment, instruments, and components (1.6%) Hollysys Automation Technologies, Ltd. (China) (NON) 172,800 1,472,256 Hon Hai Precision Industry Co., Ltd. (Taiwan) 850,600 2,564,858 Yaskawa Electric Corp. (Japan) 142,000 1,077,635 Energy equipment and services (0.9%) Technip SA (France) 26,252 2,739,528 Food and staples retail (2.8%) Lawson, Inc. (Japan) 36,100 2,525,650 Lianhua Supermarket Holdings Co., Ltd. (China) 754,000 726,439 Olam International, Ltd. (Singapore) 434,318 632,023 Wal-Mart de Mexico SAB de CV ADR (Mexico) 72,900 1,942,056 WM Morrison Supermarkets PLC (United Kingdom) 664,955 2,775,195 Food products (5.0%) Associated British Foods PLC (United Kingdom) 121,778 2,450,249 Danone (France) 93,410 5,799,112 First Resources, Ltd. (Singapore) 1,494,000 2,283,629 Kerry Group PLC Class A (Ireland) 72,738 3,184,321 Nestle SA (Switzerland) 28,573 1,704,420 Gas utilities (1.1%) Tokyo Gas Co., Ltd. (Japan) 649,000 3,314,485 Health-care equipment and supplies (0.9%) Covidien PLC (Ireland) 31,225 1,670,538 Hartalega Holdings Bhd (Malaysia) 806,800 1,024,080 Hotels, restaurants, and leisure (2.2%) Compass Group PLC (United Kingdom) 441,369 4,629,622 Minor International PCL (Thailand) 2,252,300 1,014,102 TUI Travel PLC (United Kingdom) 414,302 1,105,566 Household durables (0.6%) Haier Electronics Group Co., Ltd. (Hong Kong) (NON) 808,000 976,138 Persimmon PLC (United Kingdom) 107,408 1,027,791 Independent power producers and energy traders (0.3%) Electric Power Development Co. (Japan) 30,300 794,643 Industrial conglomerates (2.7%) Siemens AG (Germany) 60,106 5,052,371 Tyco International, Ltd. 65,302 3,451,211 Insurance (2.9%) AIA Group, Ltd. (Hong Kong) 1,119,200 3,858,941 China Pacific Insurance (Group) Co., Ltd. (China) 240,800 785,020 Prudential PLC (United Kingdom) 367,002 4,252,226 Internet and catalog retail (1.0%) Rakuten, Inc. (Japan) 291,900 3,022,862 Internet software and services (2.9%) Baidu, Inc. ADR (China) (NON) 35,000 4,024,300 Telecity Group PLC (United Kingdom) (NON) 206,422 2,598,892 Tencent Holdings, Ltd. (China) 82,500 2,436,267 IT Services (0.6%) Amadeus IT Holding SA Class A (Spain) 80,738 1,709,796 Machinery (1.7%) Fiat Industrial SpA (Italy) 333,419 3,285,647 Haitian International Holdings, Ltd. (China) 585,000 581,068 Volvo AB Class B (Sweden) 109,015 1,248,839 Media (4.3%) Global Mediacom Tbk PT (Indonesia) 5,457,000 888,781 Jupiter Telecommunications Co., Ltd. (Japan) 1,338 1,365,847 Kabel Deutschland Holding AG (Germany) (NON) 36,619 2,278,901 Major Cineplex Group PCL (Thailand) 1,311,000 718,243 News Corp. Class A 105,300 2,347,137 Pearson PLC (United Kingdom) 119,530 2,374,000 WPP PLC (Ireland) 275,782 3,351,941 Metals and mining (3.3%) Goldcorp, Inc. (Canada) 47,963 1,805,738 Rio Tinto, Ltd. (Australia) 122,921 7,225,158 Teck Resources, Ltd. Class B (Canada) 36,300 1,124,191 Multi-utilities (0.8%) Centrica PLC (United Kingdom) 478,796 2,386,885 Oil, gas, and consumable fuels (7.2%) BG Group PLC (United Kingdom) 350,836 7,180,852 Canadian Natural Resources, Ltd. (Canada) 108,900 2,921,186 Inpex Corp. (Japan) 637 3,571,227 Origin Energy, Ltd. (Australia) 120,832 1,519,879 Royal Dutch Shell PLC Class A (United Kingdom) 84,824 2,857,404 Tullow Oil PLC (United Kingdom) 184,094 4,249,674 Pharmaceuticals (6.9%) Astellas Pharma, Inc. (Japan) 125,100 5,464,360 Bayer AG (Germany) 49,324 3,556,686 GlaxoSmithKline PLC (United Kingdom) 127,937 2,901,080 Jazz Pharmaceuticals PLC (Ireland) (NON) 33,700 1,516,837 Mitsubishi Tanabe Pharma (Japan) 176,200 2,531,798 Sanofi (France) 57,681 4,374,011 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 24,900 982,056 Real estate management and development (1.1%) Mitsui Fudosan Co., Ltd. (Japan) 129,000 2,502,442 Sun Hung Kai Properties, Ltd. (Hong Kong) 68,000 806,909 Road and rail (0.6%) Localiza Rent a Car SA (Brazil) 122,100 1,845,026 Semiconductors and semiconductor equipment (2.7%) Advanced Micro Devices, Inc. (NON) 80,700 462,411 Samsung Electronics Co., Ltd. (South Korea) 2,412 2,557,258 SK Hynix, Inc. (South Korea) (NON) 93,620 1,978,894 Spreadtrum Communications, Inc. ADR (China) 121,400 2,142,710 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 280,000 766,398 Texas Instruments, Inc. 15,300 438,957 Software (1.3%) Konami Corp. (Japan) 111,400 2,530,160 SAP AG (Germany) 28,014 1,654,325 Specialty retail (1.6%) Cia Hering (Brazil) 107,700 2,043,002 Kingfisher PLC (United Kingdom) 634,919 2,870,796 Textiles, apparel, and luxury goods (2.6%) Cie Financiere Richemont SA (Switzerland) 30,155 1,654,922 LVMH Moet Hennessy Louis Vuitton SA (France) 30,514 4,650,891 Stella International Holdings, Ltd. (Hong Kong) 731,000 1,813,920 Thrifts and mortgage finance (0.4%) Housing Development Finance Corp., Ltd. (HDFC) (India) 116,727 1,373,609 Tobacco (3.8%) British American Tobacco (BAT) PLC (United Kingdom) 134,650 6,853,459 Japan Tobacco, Inc. (Japan) 171,000 5,067,338 Trading companies and distributors (1.0%) Finning International, Inc. (Canada) 76,000 1,767,685 Mitsui & Co., Ltd. (Japan) 98,500 1,461,419 Water utilities (0.3%) Hyflux, Ltd. (Singapore) 880,000 942,540 Wireless telecommunication services (1.2%) Vodafone Group PLC (United Kingdom) 1,358,567 3,817,076 Total common stocks (cost $303,252,871) INVESTMENT COMPANIES (1.2%) (a) Shares Value Market Vectors Gold Miners ETF 84,020 $3,761,575 Total investment Companies (cost $4,501,712) PREFERRED STOCKS (0.4%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 1,687 $1,116,413 Total preferred stocks (cost $1,149,787) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.14 51,600 $— Total warrants (cost $—) $— SHORT-TERM INVESTMENTS (2.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 975,000 $975,000 Putnam Money Market Liquidity Fund 0.12% (e) 3,030,970 3,030,970 SSgA Prime Money Market Fund 0.09% (P) 786,260 786,260 U.S. Treasury Bills with an effective yield of 0.092%, August 23, 2012 $176,000 175,976 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 221,000 220,906 U.S. Treasury Bills with effective yields ranging from 0.177% to 0.192%, March 7, 2013 (SEGSF) 1,069,000 1,067,805 U.S. Treasury Bills with effective yields ranging from 0.141% to 0.159%, February 7, 2013 (SEGSF) 1,536,000 1,534,501 Total short-term investments (cost $7,791,308) TOTAL INVESTMENTS Total investments (cost $316,695,678) (b) FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $730,325,609) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 7/18/12 $4,522,859 $4,299,621 $(223,238) British Pound Buy 7/18/12 1,303,459 1,272,858 30,601 Canadian Dollar Sell 7/18/12 5,318,755 5,208,211 (110,544) Euro Buy 7/18/12 2,645,080 2,609,972 35,108 Swiss Franc Buy 7/18/12 1,083,339 1,068,370 14,969 Barclays Bank PLC British Pound Buy 7/18/12 9,228,986 9,144,581 84,405 British Pound Sell 7/18/12 9,228,986 9,057,070 (171,916) British Pound Sell 8/16/12 9,228,286 9,143,991 (84,295) Canadian Dollar Buy 7/18/12 2,526,232 2,475,179 51,053 Canadian Dollar Sell 7/18/12 2,526,232 2,513,794 (12,438) Canadian Dollar Buy 8/16/12 1,016,400 1,004,032 12,368 Euro Buy 7/18/12 2,113,761 2,076,986 36,775 Euro Sell 7/18/12 2,113,761 2,085,036 (28,725) Euro Sell 8/16/12 2,114,320 2,077,504 (36,816) Hong Kong Dollar Sell 7/18/12 2,702,014 2,701,917 (97) Japanese Yen Buy 7/18/12 6,041,666 6,159,903 (118,237) Japanese Yen Sell 7/18/12 6,041,666 6,083,525 41,859 Japanese Yen Buy 8/16/12 6,044,073 6,086,285 (42,212) Swedish Krona Buy 7/18/12 1,596,408 1,533,057 63,351 Swedish Krona Sell 7/18/12 1,596,408 1,564,418 (31,990) Swedish Krona Buy 8/16/12 1,594,710 1,563,001 31,709 Swiss Franc Buy 7/18/12 3,062,522 3,005,959 56,563 Swiss Franc Sell 7/18/12 3,062,522 3,022,593 (39,929) Swiss Franc Sell 8/16/12 3,064,702 3,008,760 (55,942) Citibank, N.A. Australian Dollar Buy 7/18/12 717,374 681,110 36,264 Australian Dollar Sell 7/18/12 717,374 704,286 (13,088) Australian Dollar Buy 8/16/12 715,432 702,455 12,977 British Pound Buy 7/18/12 3,714,773 3,644,376 70,397 British Pound Sell 7/18/12 3,714,773 3,679,921 (34,852) British Pound Buy 8/16/12 3,714,491 3,679,707 34,784 Canadian Dollar Buy 7/18/12 1,599,711 1,579,601 20,110 Canadian Dollar Sell 7/18/12 1,599,711 1,567,036 (32,675) Canadian Dollar Sell 8/16/12 1,598,687 1,578,545 (20,142) Danish Krone Buy 7/18/12 6,226,227 6,159,704 66,523 Euro Buy 7/18/12 6,629,850 6,511,731 118,119 Euro Sell 7/18/12 6,629,850 6,538,237 (91,613) Euro Sell 8/16/12 6,631,603 6,513,407 (118,196) Norwegian Krone Buy 7/18/12 251,099 244,864 6,235 Norwegian Krone Sell 7/18/12 251,099 246,316 (4,783) Norwegian Krone Buy 8/16/12 250,837 246,073 4,764 Singapore Dollar Buy 7/18/12 1,611,914 1,596,731 15,183 Swedish Krona Buy 7/18/12 662,333 636,261 26,072 Swedish Krona Sell 7/18/12 662,333 649,127 (13,206) Swedish Krona Buy 8/16/12 661,629 648,438 13,191 Swiss Franc Buy 7/18/12 2,114,719 2,087,929 26,790 Swiss Franc Sell 7/18/12 2,114,719 2,076,048 (38,671) Swiss Franc Buy 8/16/12 2,116,224 2,077,853 38,371 Credit Suisse AG Australian Dollar Buy 7/18/12 843,494 827,941 15,553 Australian Dollar Sell 7/18/12 843,494 801,329 (42,165) Australian Dollar Sell 8/16/12 841,211 825,803 (15,408) British Pound Buy 7/18/12 6,352,387 6,231,297 121,090 British Pound Sell 7/18/12 6,352,387 6,292,383 (60,004) British Pound Buy 8/16/12 6,351,905 6,291,977 59,928 Canadian Dollar Buy 7/18/12 5,479,688 5,371,067 108,621 Canadian Dollar Sell 7/18/12 5,479,688 5,410,276 (69,412) Canadian Dollar Buy 8/16/12 5,476,179 5,407,393 68,786 Euro Buy 7/18/12 5,778,321 5,679,482 98,839 Euro Sell 7/18/12 5,778,321 5,697,698 (80,623) Euro Sell 8/16/12 5,779,849 5,680,897 (98,952) Japanese Yen Buy 7/18/12 11,955,350 12,203,082 (247,732) Japanese Yen Sell 7/18/12 11,955,350 12,033,330 77,980 Japanese Yen Buy 8/16/12 11,960,114 12,038,788 (78,674) Norwegian Krone Buy 7/18/12 928,401 904,977 23,424 Norwegian Krone Sell 7/18/12 928,401 911,080 (17,321) Norwegian Krone Buy 8/16/12 927,434 910,075 17,359 Swedish Krona Buy 7/18/12 348,635 341,591 7,044 Swedish Krona Sell 7/18/12 348,635 334,884 (13,751) Swedish Krona Sell 8/16/12 348,264 341,270 (6,994) Swiss Franc Buy 7/18/12 3,575,999 3,520,687 55,312 Swiss Franc Sell 7/18/12 3,575,999 3,520,915 (55,084) Swiss Franc Sell 8/16/12 1,251,910 1,228,448 (23,462) Deutsche Bank AG Australian Dollar Buy 7/18/12 2,591,397 2,459,004 132,393 Australian Dollar Sell 7/18/12 2,591,397 2,539,430 (51,967) Australian Dollar Buy 8/16/12 2,584,381 2,532,736 51,645 British Pound Buy 7/18/12 905,045 896,793 8,252 British Pound Sell 7/18/12 905,045 888,232 (16,813) British Pound Sell 8/16/12 904,977 896,735 (8,242) Canadian Dollar Buy 7/18/12 2,576,309 2,522,885 53,424 Canadian Dollar Sell 7/18/12 2,576,309 2,542,368 (33,941) Canadian Dollar Buy 8/16/12 2,574,659 2,540,915 33,744 Euro Buy 7/18/12 2,567,876 2,532,067 35,809 Euro Sell 7/18/12 2,567,876 2,523,455 (44,421) Euro Buy 8/16/12 2,568,555 2,524,110 44,445 Swedish Krona Buy 7/18/12 1,369,413 1,314,796 54,617 Swedish Krona Sell 7/18/12 1,369,413 1,340,400 (29,013) Swedish Krona Buy 8/16/12 1,367,956 1,339,093 28,863 Swiss Franc Buy 7/18/12 3,254,444 3,213,763 40,681 Swiss Franc Sell 7/18/12 3,254,444 3,195,261 (59,183) Swiss Franc Buy 8/16/12 3,256,760 3,197,842 58,918 Goldman Sachs International Australian Dollar Buy 7/18/12 1,280,930 1,216,315 64,615 Australian Dollar Sell 7/18/12 1,280,930 1,257,185 (23,745) Australian Dollar Buy 8/16/12 1,277,462 1,253,864 23,598 British Pound Buy 7/18/12 3,028,041 2,971,577 56,464 British Pound Sell 7/18/12 3,028,041 3,000,599 (27,442) British Pound Buy 8/16/12 3,027,811 3,000,386 27,425 Euro Buy 7/18/12 4,586,206 4,505,947 80,259 Euro Sell 7/18/12 4,586,206 4,524,717 (61,489) Euro Sell 8/16/12 4,587,419 4,507,142 (80,277) Japanese Yen Buy 7/18/12 8,989,156 9,055,568 (66,412) Japanese Yen Sell 7/18/12 8,989,156 9,176,303 187,147 Japanese Yen Sell 8/16/12 8,055,669 8,111,931 56,262 Norwegian Krone Buy 7/18/12 2,131,491 2,077,593 53,898 Norwegian Krone Sell 7/18/12 2,131,491 2,090,000 (41,491) Norwegian Krone Buy 8/16/12 2,129,269 2,087,971 41,298 Swedish Krona Buy 7/18/12 822,044 789,734 32,310 Swedish Krona Sell 7/18/12 822,044 805,379 (16,665) Swedish Krona Buy 8/16/12 821,169 804,616 16,553 HSBC Bank USA, National Association Australian Dollar Buy 7/18/12 5,230,932 4,972,848 258,084 Australian Dollar Sell 7/18/12 5,230,932 5,128,336 (102,596) Australian Dollar Buy 8/16/12 5,216,770 5,115,285 101,485 British Pound Buy 7/18/12 1,880,095 1,863,176 16,919 British Pound Sell 7/18/12 1,880,095 1,845,673 (34,422) British Pound Sell 8/16/12 1,879,952 1,863,116 (16,836) Euro Buy 7/18/12 118,844 116,812 2,032 Euro Sell 7/18/12 118,844 117,267 (1,577) Euro Sell 8/16/12 118,876 116,840 (2,036) Hong Kong Dollar Sell 7/18/12 684,269 684,234 (35) Norwegian Krone Buy 7/18/12 2,347,424 2,287,064 60,360 Norwegian Krone Sell 7/18/12 2,347,424 2,301,389 (46,035) Norwegian Krone Buy 8/16/12 2,344,977 2,298,927 46,050 Swiss Franc Buy 7/18/12 3,491,473 3,444,912 46,561 Swiss Franc Sell 7/18/12 3,491,473 3,427,625 (63,848) Swiss Franc Buy 8/16/12 3,493,958 3,430,962 62,996 JPMorgan Chase Bank, N.A. Australian Dollar Buy 7/18/12 2,070,767 1,967,140 103,627 Australian Dollar Sell 7/18/12 2,070,767 2,033,191 (37,576) Australian Dollar Buy 8/16/12 2,065,161 2,027,923 37,238 British Pound Buy 7/18/12 8,667,072 8,503,824 163,248 British Pound Sell 7/18/12 8,667,072 8,593,109 (73,963) British Pound Buy 8/16/12 7,075,854 7,011,808 64,046 Canadian Dollar Buy 7/18/12 6,503,220 6,422,089 81,131 Canadian Dollar Sell 7/18/12 6,503,220 6,369,958 (133,262) Canadian Dollar Sell 8/16/12 6,499,055 6,418,603 (80,452) Euro Buy 7/18/12 7,832,217 7,723,989 108,228 Euro Sell 7/18/12 7,832,217 7,693,913 (138,304) Euro Buy 8/16/12 7,834,288 7,695,894 138,394 Hong Kong Dollar Sell 7/18/12 415,914 415,893 (21) Japanese Yen Buy 7/18/12 6,447,725 6,583,812 (136,087) Japanese Yen Sell 7/18/12 6,447,725 6,493,052 45,327 Japanese Yen Buy 8/16/12 6,450,294 6,496,081 (45,787) Norwegian Krone Buy 7/18/12 1,619,397 1,586,986 32,411 Norwegian Krone Sell 7/18/12 1,619,397 1,578,772 (40,625) Norwegian Krone Sell 8/16/12 1,617,710 1,585,446 (32,264) Singapore Dollar Buy 7/18/12 411,208 407,325 3,883 Swedish Krona Buy 7/18/12 1,163,628 1,118,529 45,099 Swedish Krona Sell 7/18/12 1,163,628 1,139,280 (24,348) Swedish Krona Buy 8/16/12 1,162,390 1,138,105 24,285 Swiss Franc Buy 7/18/12 2,893,155 2,856,504 36,651 Swiss Franc Sell 7/18/12 2,893,155 2,839,661 (53,494) Swiss Franc Buy 8/16/12 2,895,214 2,842,101 53,113 Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/18/12 4,321,005 4,236,256 84,749 Australian Dollar Sell 7/18/12 4,321,005 4,117,285 (203,720) Australian Dollar Sell 8/16/12 4,309,306 4,226,109 (83,197) British Pound Buy 7/18/12 7,159,081 7,091,001 68,080 British Pound Sell 7/18/12 7,159,081 7,025,997 (133,084) British Pound Sell 8/16/12 7,158,538 7,090,681 (67,857) Canadian Dollar Buy 7/18/12 829,509 813,090 16,419 Canadian Dollar Sell 7/18/12 829,509 819,955 (9,554) Canadian Dollar Buy 8/16/12 828,978 819,391 9,587 Euro Buy 7/18/12 4,090,705 4,091,839 (1,134) Euro Sell 7/18/12 4,090,705 4,034,921 (55,784) Euro Sell 8/16/12 4,091,786 4,092,679 893 Japanese Yen Buy 7/18/12 3,278,056 3,302,348 (24,292) Japanese Yen Sell 7/18/12 3,278,056 3,344,935 66,879 Japanese Yen Sell 8/16/12 3,279,362 3,303,389 24,027 Swiss Franc Buy 7/18/12 3,446,997 3,402,693 44,304 Swiss Franc Sell 7/18/12 3,446,997 3,382,213 (64,784) Swiss Franc Buy 8/16/12 3,449,451 3,385,119 64,332 State Street Bank and Trust Co. Australian Dollar Buy 7/18/12 2,843,433 2,700,966 142,467 Australian Dollar Sell 7/18/12 2,843,433 2,785,553 (57,880) Australian Dollar Buy 8/16/12 1,829,198 1,795,856 33,342 Canadian Dollar Buy 7/18/12 5,578,271 5,465,487 112,784 Canadian Dollar Sell 7/18/12 5,578,271 5,507,610 (70,661) Canadian Dollar Buy 8/16/12 5,574,698 5,504,942 69,756 Euro Buy 7/18/12 811,914 798,568 13,346 Euro Sell 7/18/12 811,914 802,055 (9,859) Euro Sell 8/16/12 576,529 566,199 (10,330) Israeli Shekel Buy 7/18/12 459,189 460,557 (1,368) Norwegian Krone Buy 7/18/12 1,376,481 1,349,620 26,861 Norwegian Krone Sell 7/18/12 1,376,481 1,341,723 (34,758) Norwegian Krone Sell 8/16/12 1,375,046 1,348,465 (26,581) Swedish Krona Buy 7/18/12 1,016,718 976,818 39,900 Swedish Krona Sell 7/18/12 1,016,718 995,995 (20,723) Swedish Krona Buy 8/16/12 1,015,637 995,206 20,431 UBS AG British Pound Buy 7/18/12 12,838,361 12,678,208 160,153 British Pound Sell 7/18/12 12,838,361 12,594,618 (243,743) British Pound Sell 8/16/12 7,976,759 7,904,355 (72,404) Canadian Dollar Buy 7/18/12 7,572,902 7,477,048 95,854 Canadian Dollar Sell 7/18/12 7,572,902 7,418,005 (154,897) Canadian Dollar Sell 8/16/12 7,568,052 7,472,049 (96,003) Euro Buy 7/18/12 8,116,735 8,005,409 111,326 Euro Sell 7/18/12 8,116,735 7,974,754 (141,981) Euro Buy 8/16/12 8,118,881 7,976,691 142,190 Norwegian Krone Buy 7/18/12 943,724 919,460 24,264 Norwegian Krone Sell 7/18/12 943,724 925,296 (18,428) Norwegian Krone Buy 8/16/12 942,741 924,517 18,224 Swedish Krona Buy 7/18/12 1,222,417 1,173,830 48,587 Swedish Krona Sell 7/18/12 1,222,417 1,197,494 (24,923) Swedish Krona Buy 8/16/12 1,221,117 1,196,511 24,606 Swiss Franc Buy 7/18/12 1,555,291 1,534,917 20,374 Swiss Franc Sell 7/18/12 1,555,291 1,526,455 (28,836) Swiss Franc Buy 8/16/12 1,556,398 1,527,513 28,885 Westpac Banking Corp. British Pound Buy 7/18/12 2,054,088 2,015,044 39,044 British Pound Sell 7/18/12 2,054,088 2,035,472 (18,616) British Pound Buy 8/16/12 2,053,932 2,035,288 18,644 Canadian Dollar Buy 7/18/12 1,560,926 1,541,453 19,473 Canadian Dollar Sell 7/18/12 1,560,926 1,529,344 (31,582) Canadian Dollar Sell 8/16/12 1,559,926 1,540,556 (19,370) Euro Buy 7/18/12 3,157,921 3,165,284 (7,363) Euro Sell 7/18/12 3,157,921 3,103,631 (54,290) Euro Buy 8/16/12 2,917,586 2,866,554 51,032 Japanese Yen Buy 7/18/12 7,799,137 7,853,964 (54,827) Japanese Yen Sell 7/18/12 7,799,137 7,961,916 162,779 Japanese Yen Sell 8/16/12 7,802,245 7,857,237 54,992 Total Key to holding's currency abbreviations MYR Malaysian Ringgit Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $310,018,631. (b) The aggregate identified cost on a tax basis is $317,912,018, resulting in gross unrealized appreciation and depreciation of $20,478,036 and $28,663,581, respectively, or net unrealized depreciation of $8,185,545. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $960,000. The fund received cash collateral of $975,000, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,410 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $81,327,461 and $80,622,814, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $624,692 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 20.4% Japan 16.7 Germany 7.9 United States 7.5 France 7.4 China 5.5 Australia 3.3 Ireland 3.2 Canada 2.9 Belgium 2.9 Spain 2.7 Hong Kong 2.4 Switzerland 2.4 Brazil 2.2 South Korea 2.2 Russia 1.6 Italy 1.4 Sweden 1.3 Singapore 1.3 Taiwan 1.1 Netherlands 0.9 Thailand 0.9 Mexico 0.6 Other 1.3 Total 100.0% Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $428,400,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $280,218 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,024,152 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $662,275. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $6,122,484 $43,282,818 $— Consumer staples 1,942,056 42,798,582 — Energy 2,921,186 22,118,564 — Financials 3,259,480 40,646,136 — Health care 10,161,473 20,595,732 — Industrials 10,173,716 23,776,287 — Information technology 11,901,786 22,572,713 — Materials 5,699,652 15,996,820 — Telecommunication services — 5,649,029 — Utilities — 7,438,553 — Total common stocks — Investment Companies 3,761,575 — — Preferred stocks — 1,116,413 — Warrants — — — Short-term investments 3,817,230 3,974,188 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $574,164 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $6,174,849 $5,600,685 Equity contracts * — — Total * At the close of the reporting period, market value was less than$1.00. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012
